Title: To Thomas Jefferson from David Gelston, 2 November 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York November 2d. 1805
                  
                  I have been favored with your letter of the 21st. ultimo, and now have the pleasure to inform you, that I have found an opportunity to ship the wine received from Leghorn, and the articles received from Halifax—
                  The Brig President, Capt. Bell, belonging to Alexandria, will sail for that Port in a few days, by whom I shall ship all the articles, the accounts also will be forwarded—
                  It has been a cause of regret to me, that they have been so long detained, for some time, the weather was so excessively hot I dare not move them, from the cool situation they were placed in, and the late calamity of the City occasioned a further delay, I hope they will arrive safe and in good time—
                  with very sincere regard, I have the honor to be, Sir, your obedient servant,
                  
                     David Gelston 
                     
                  
               